DETAILED ACTION
This communication is in response to the Application filed on 28 January 2021. Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 May 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA 2767327, hereinafter referred to as Kandhadai et al. 

Regarding claim 1, Kandhadai et al. discloses a device comprising: 

at least one computer storage (Kandhadai et al., para [000118]) that is not a transitory signal and that comprises instructions executable (Kandhadai et al., para [000117]) by at least one processor (Kandhadai et al., para [000118]) to: 

identify audio information comprising audio components (Kandhadai et al., para [0008]. Kandhadai et al. is focused on wideband encoding/decoding of speech frames, which is in the human audible range.); and 

arrange the audio information in packets, wherein each packet comprises plural of the audio components and the audio components are arranged in at least some packets in an order defined by magnitudes associated with respective audio components (Kandhadai et al., para [0009], describes a packet encoder and a frame formatter. Kandhadai et al., para [00075], explains that a speech encoder encodes a frame of speech signal as a speech packet. Kandhadai et al., para [00076], describes a speech encoder to calculate the ordered sequence of spectral values such that each value indicates an amplitude or magnitude of the signal at a corresponding frequency.).  

Regarding claim 2, Kandhadai et al. discloses the device of Claim 1, comprising the at least one processor (Kandhadai et al., para [000117]-[000118]).  

Regarding claim 3, Kandhadai et al. discloses the device of Claim 2, wherein the at least one processor is implemented in a source of audio (Kandhadai et al., para [000119] – packet encoder 120.).  

Regarding claim 4, Kandhadai et al. discloses the device of Claim 1, wherein the instructions are executable to: 

determine at least one envelope of a spectrum of the audio information (Kandhadai et al., para [0008]-[0011]).  

Regarding claim 8, Kandhadai et al. discloses the device of Claim 1, wherein the audio components are frequency components (Kandhadai et al., para [00076]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2767327, hereinafter referred to as Kandhadai et al., in view of US 20210398547, hereinafter referred to as Beack et al.

Regarding claim 5, Kandhadai et al. discloses the device of Claim 4, but not wherein the instructions are executable to: 

subtract the envelope from the spectrum to establish a residue;
partition the residue by frequency to establish plural partitions.

Beack et al. is cited to disclose subtract the envelope from the spectrum to establish a residue (“In Equation 6, A(k) denotes an index of audio samples of an original block corresponding to the k-th sub-band. Also, the encoder 101 determines an absolute value of an audio signal X.sub.f[A(k):A(k+1)] corresponding to the k-th sub-band in the combined block converted into the frequency domain. The encoder 101 may calculate a difference between the determined absolute value and a frequency envelope env.sub.fd(k) corresponding to the k-th sub-band, thereby obtaining an absolute value of a first residual signal res.sub.tdlp,f(A(k):A(k+1)) of the frequency domain corresponding to the k-th sub-band,” Beack et al., para [0080].); 

partition the residue by frequency to establish plural partitions (Beack et al., para [0080].). Beack et al. benefits Kandhadai et al. by providing a method for reducing noise in the quantization process (Beack et al., para [0005]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Kandhadai et al. with those of Beack et al. to improve the wideband encoding and decoding of Kandhadai et al.  

Claim(s) 9-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2767327, hereinafter referred to as Kandhadai et al., in view of WO2011121782A1, hereinafter referred to as Fujitsu.

Regarding claim 9, Kandhadai et al. discloses a device comprising: 

at least one computer storage (Kandhadai et al., para [000118]) that is not a transitory signal and that comprises instructions executable (Kandhadai et al., para [000117]) by at least one processor (Kandhadai et al., para [000118]) to: 

receive audio information in packets, at least a first one of the packets comprising plural audio components of the audio information arranged in an order defined by magnitudes associated with the respective audio components (Kandhadai et al., para [00075], describes that a speech encoder encodes a frame of speech signal as a speech packet to then be decoded at the receiver. Kandhadai et al., para [00064], [000154], [000175], and [000190] in particular, describe a decoder (i.e., part of receiver) receiving audio information in packets.).

Kandhadai et al., though, does not disclose processing audio components in the first packets with magnitudes above a threshold; and not processing audio components in the first packets with magnitudes below the threshold.  

Fujitsu is cited to disclose processing audio components in the first packets with magnitudes above a threshold (“For example, by generating a folded signal of a digitally converted signal and switching the low pass filter with a low cut-off frequency in the voiced interval and a high cut-off frequency in the unvoiced interval, band limitation of the return signal is performed, thereby enabling higher frequencies in the unvoiced sound interval There is a technology that extends the bandwidth to In addition, a sound source waveform is generated from a narrowband signal, a low-frequency signal obtained by low-pass filter processing using the lower limit frequency of the narrowband as a cutoff frequency, and the period and amplitude information of the narrowband signal, and obtained by high-pass filter processing. There is a technique for obtaining a wideband audio signal by adding a high frequency band signal and an unvoiced high frequency component signal. In addition, the fundamental frequency of the narrowband signal is extracted, a linear prediction residual signal is obtained by linear prediction analysis of the narrowband signal, and this linear prediction residual signal is shifted in the frequency axis direction by an integral multiple of the fundamental frequency to obtain a linear prediction residual signal. There is a technique for obtaining a wideband audio signal by obtaining a band-expanded signal by predictive synthesis and adding the narrowband signal and the band-expanded signal,” Fujitsu, Description, 1st para. Here, the audio components above the high-pass cut-off (threshold) are processed.); and 

not process audio components in the first packets with magnitudes below the threshold (Fujitsu, Description, 1st para. The audio components below the high-pass cut-off (threshold) are not processed.). Fujitsu benefits Kandhadai et al. by removing undesirous frequencies from the bandwidth extension (Fujitsu, Description, 1st para), thereby enabling high-quality sound to be reproduced. Therefore, it would be obvious for one skilled in the art to combine the teachings of Kandhadai et al. with those of Fujitsu to improve the wideband encoding and decoding of Kandhadai et al.  

Regarding claim 10, Kandhadai et al., as modified by Fujitsu, discloses the device of Claim 9, comprising the at least one processor (Kandhadai et al., para [000118]).  

Regarding claim 11, Kandhadai et al., as modified by Fujitsu, discloses the device of Claim 10, wherein the at least one processor is implemented in a receiver of audio (Kandhadai et al., para [000117] and [000154].).  

Regarding claim 12, Kandhadai et al., as modified by Fujitsu, discloses the device of Claim 9, wherein the audio components are frequency components (Kandhadai et al., para [00076]).  

Regarding claim 13, Kandhadai et al., as modified by Fujitsu, discloses the device of Claim 9, wherein the threshold has a first value for the first packet and a second value for a second packet different from the first packet and comprising audio components of the audio information (Fujitsu, Description, 1st para. The speech includes voiced and unvoiced speech characteristics which are encoded as frames/packets accordingly. Thus, a packet comprising an unvoiced high frequency component will be processed using the highpass filter cut-off, while a packet comprising a voice lower frequency component will be processed using the lowpass filter cut-off.).  

Regarding claim 14, Kandhadai et al., as modified by Fujitsu, discloses the device of Claim 9, wherein the instructions are executable to: 

not process audio components in the first packets with magnitudes below the threshold by not decoding the audio components in the first packets with magnitudes below the threshold (Fujitsu, Description, 1st para. If the audio components of the first packets are below the cut-off (threshold), they are not decoded.).  

Regarding claim 18, Kandhadai et al., as modified by Fujitsu, discloses the device of Claim 9, wherein the instructions are executable to: 

establish the threshold based at least in part on an attenuation zone of at least one low pass filter (“For example, by generating a folded signal of a digitally converted signal and switching the low pass filter with a low cut-off frequency in the voiced interval and a high cut-off frequency in the unvoiced interval, band limitation of the return signal is performed, thereby enabling higher frequencies in the unvoiced sound interval There is a technology that extends the bandwidth to In addition, a sound source waveform is generated from a narrowband signal, a low-frequency signal obtained by low-pass filter processing using the lower limit frequency of the narrowband as a cutoff frequency, and the period and amplitude information of the narrowband signal, and obtained by high-pass filter processing,” Fujitsu, Description, 1st para.).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2767327, hereinafter referred to as Kandhadai et al., in view of WO2011121782A1, hereinafter referred to as Fujitsu, and further in view of US 20220180881, hereinafter referred to as Xiao et al. 

Regarding claim 15, Kandhadai et al., as modified by Fujitsu, discloses the device of Claim 9, but not wherein the instructions are executable to: not process audio components in the first packets with magnitudes below the threshold by not rendering on at least one audio speaker the audio components in the first packets with magnitudes below the threshold.

Xiao et al. is cited to disclose not processing audio components in the first packets with magnitudes below the threshold by not rendering on at least one audio speaker the audio components in the first packets with magnitudes below the threshold (Xiao et al., fig. 3, shows that the encoder encodes low-frequency and high-frequency subband signals, thus not processing the cut-off audio component frequencies into packets.). Xiao et al. benefits Kandhadai et al. by not processing extraneous frequencies at the encoder (Xiao et al., fig. 3), thereby saving processing load. Therefore, it would be obvious for one skilled in the art to combine the teachings of Kandhadai et al. with those of Xiao et al. to improve the wideband encoding and decoding of Kandhadai et al.  

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2767327, hereinafter referred to as Kandhadai et al., in view of WO2011121782A1, hereinafter referred to as Fujitsu, and further in view of US 20090097676, hereinafter referred to as Steefeldt.

Regarding claim 16, Kandhadai et al., as modified by Fujitsu, discloses the device of Claim 9, but not wherein the instructions are executable to: establish the threshold based at least in part on a demanded loudness of audio.

Seefeldt is cited to disclose establishing the threshold based at least in part on a demanded loudness of audio (“As mentioned above, in each of the FIG. 1-4 examples, the modification parameters M, when applied to the audio signal by the Audio Signal Modifier 2, reduce the difference between the specific loudness or the partial specific loudness of the resulting modified audio and the target specific loudness. Ideally, the specific loudness of the modified audio signal closely approximates or is the same as the target specific loudness. The modification parameters M may, for example, take the form of time-varying gain factors applied to the frequency bands derived from a filterbank or to the coefficients of a time-varying filter. Accordingly, in all of the FIG. 1-4 examples, Modify Audio Signal 2 may be implemented as, for example, a plurality of amplitude scalers, each operating in a frequency band, or a time-varying filter (e.g., a multitapped FIR filter or a multipole IIR filter),” Seefeldt, para [0089].). Seefeldt benefits Kandhadai et al. by controlling perceived sound loudness (Seefeldt, Abstract), thereby enhancing the user listening experience. Therefore, it would be obvious for one skilled in the art to combine the teachings of Kandhadai et al. with those of Seefeldt to improve the wideband encoding and decoding quality of Kandhadai et al.  
  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2767327, hereinafter referred to as Kandhadai et al., in view of WO2011121782A1, hereinafter referred to as Fujitsu, and further in view of US RE40281, hereinafter referred to as Tzannes et al. 

Regarding claim 17, Kandhadai et al., as modified by Fujitsu, discloses the device of Claim 9, but not wherein the instructions are executable to: establish the threshold based at least in part on a workload of the at least one processor.

Tzannes et al. is cited to disclose 22establishing the threshold based at least in part on a workload of the at least one processor (“It should also be noted that the computational workload inherent in decompressing a particular piece of audio material varies during the material. For example, the high-frequency filtered sampled may only have a significant amplitude during pans of the sound track. When the high-frequency components are not present or sufficiently small to be replaced by zeros without introducing noticeable distortions, the computational workload can be reduced by not performing the corresponding multiplications and additions. When the high-frequency components are large, e.g., during attacks, the computational workload is much higher,” Kandhadai et al., col. 18, lines 55-65.). Tzannes et al. benefits Kandhadai et al. by employing strategies to reduce computational workload (Tzannes et al., col. 18, lines 55-65). Therefore, it would be obvious for one skilled in the art to combine the teachings of Kandhadai et al. with those of Tzannes et al. to improve the wideband encoding and decoding efficiency of Kandhadai et al.  
  
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2767327, hereinafter referred to as Kandhadai et al., in view of WO2011121782A1, hereinafter referred to as Fujitsu, and further in view of US 10062389, hereinafter referred to as Kawashima et al.

Regarding claim 19, Kandhadai et al. discloses a method, comprising: 

delivering audio in packets to a receiver, wherein components of audio in each packet are sorted in a frequency domain by magnitude (Kandhadai et al., para [0009], describes a packet encoder and a frame formatter. Kandhadai et al., para [00075], explains that a speech encoder encodes a frame of speech signal as a speech packet. Kandhadai et al., para [00076], describes a speech encoder to calculate the ordered sequence of spectral values such that each value indicates an amplitude or magnitude of the signal at a corresponding frequency.).

Kandhadai et al., though, does not disclose dynamically establishing an elimination threshold; and eliminating from processing components having magnitudes below the threshold while processing components having magnitudes above the threshold.  

Kawashima et al. discloses dynamically establishing an elimination threshold (Kawashima et al., fig. 14(601), depicts a threshold calculating unit which is continually (i.e., dynamically) readjusted.); and 

eliminating from processing components having magnitudes below the threshold while processing components having magnitudes above the threshold (Kawashima et al., fig. 14(601).). Kawashima et al. benefits Kandhadai et al. by dynamically adjusting the elimination threshold (Kawashima et al., fig. 14(601)), thereby continually updating the audio spectrum for decoding. Therefore, it would be obvious for one skilled in the art to combine the teachings of Kandhadai et al. with those of Kawashima et al. to improve the wideband encoding and decoding of Kandhadai et al.       


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over CA 2767327, hereinafter referred to as Kandhadai et al., in view of WO2011121782A1, hereinafter referred to as Fujitsu, and further in view of CN 106256000, hereinafter referred to as Ramadas et al.

Regarding claim 20, Kandhadai et al., as modified by Kawashima et al., discloses the method of Claim 19, but not wherein the audio is computer game audio.

Ramadas et al. is cited to disclose wherein the audio is computer game audio (“Device 900 may include a mobile communication device, a smart phone, a cellular telephone, a laptop computer, a computer, a tablet computer, a personal digital assistant, a display device, a television, a game machine, a music player, a radio, a digital video player, a digital video disc (DVD) player, a tuner, a camera, a navigation device, a decoder system, the encoder system or any combination thereof,” Ramadas et al., p.21, highlighted portion.). Ramadas et al. benefits Kandhadai et al. by providing examples of incorporating the described high-band excitation techniques in practical systems (Ramadas et al., p. 21, highlighted portion). Therefore, it would be obvious for one skilled in the art to combine the teachings of Kandhadai et al. with those of Ramadas et al. to improve the wideband encoding and decoding applications of Kandhadai et al.         

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Other related prior art is listed in the attached PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659